Fiieo_m__ ENTERED
1 cwa-g RECENED

Lm- »..~,'..-\.,..~

 

 

iN THE UNITED sTATEs DisTRicT coURT 1;(,:5 1 g 1919 \&/
t Foa THE DisTaicT 05 MARYLAND

Li ll

stem i`)'.§. msmlc`rcoun’r

GEORGE LUTFI * ` ;_" DlSTR|CTOFMf-\R'YLANDDEPUTY
Plaint_iff, n * Civil Action No. RDB-17-3201
V. "‘
TRAINING ETC, INC;, et a/.,' *
Defendants. *
a x =¢< >4< >1= >»< * * * x x ' =¢< >e=
WM_QM

This case arises from an alleged business dispute between Plaintiff George Lutfi
(“Plaintiff” or “Lutfi”) and Defendants Training ETC In_c. and UMBC Training Centers, LLC
_ (coilectively, “Defendants”). On March 5, 2018, this Court dismissed Plaintiff’s Complaint
without prejudice for failing to comply with an Order of this Court, Which had instructed
Plaintiff to furnish a U.S. Marshal Service of process form. ('ECF Nos. 6, 7.) Now pending
before this Court is Plaintiff’s Motion for Reconsideration pursuant to Rule 59(€)' of the
Federal Rules of Civil Procedure. (ECF No. 8.) The submission has been reviewed and no
hearing is necessary. tietz Local Rule 105.6 (D. Md. 2018). For the reasons stated below,
li°laintiff’s Motion for Reconsideration (ECF No. 8) is DENIED.

BACKGROUND

On October 30, 2017 Plaintiff commenced this lawsuit pro se under the trade name
Class Trainers of the Mid-Atlantic (“Class Trainers”) alleging, inter alia, that Defendants failed
to reimburse him for training services provided in September 2014 and made defamatory

statements about the quality of his work. (ECF No. 1, at 1]1] 13-15, 32.) On Novernber 3,

2017, this Court issued an Order explaining that businesses could not proceed without counsel
pursuant to Local Rule 101 .1 .a. (D. Md. 2018) and permitting Lutfi to obtain counsel or amend
his Complaint to proceed as an individual (ECF No. 3.) On December 5, 2017, Plaintiff Eled
a Motion to “proceed as an individual with an assumed name for George Lutfi.” (ECF No. 4.)
The Motion represented that Class Trainers was “inseparable from, being one and the same
as, George Lutfi.” (ECF No. 4, at 7.) On December 20, 2017 this Court issued an Order
granting Lutfi’s Motion and substitute George Lutfi for Class Trainers as Plaintiff. (ECF No. 7
6.) The Order further directed Lutfi to furnish a U.S. Marshal service of process form for
each Defendant. (Id.) The Order warned that,.without these forms, the Defendants could not
be served and the failure to supply the forms may result in dismissal of the Complaint without
prejudice (Id.) Lutfi did not provide these forms as required Accordingly, on Ma_rch 5, this
Court dismissed Lutfi’s Complaint without prejudice (ECF No. 7.) On April 2, 2018, Lutfi
filed the pending Motion for Reconsideration. (ECF No. 8.)
STANDARD OF REVIEW

A party may move for a new trial or to alter or amend a judgment under Rule 59, or
for relief from a judgment under Rule 60(b). 523 MLCAMQ., LLC a Tozz)n ry‘$oui/)em Pz`nei, 532
F.Z»d 2691 280 (4th Cir. 2008); fn re Bum/e , 988 F.2d 1, 2-3 (4th Cir. 1992). A motion to alter
or amend filed within 28 days of judgment is analyzed under Rule 59(e). See Fed. R. Civ. P.
59(e). Aithough the plain language of Rule 59(e) does not provide a particular standard by
which a district court should evaluate a motion to alter or amend judgment, the Fourth Circuit
has clarified “that Rule 59(e) motions can be successful in only three situations: (1) to

accommodate an intervening change in controlling law; (2) to account for new evidence not

available at trial; or (3) to correct a clear error of law or prevent manifest injustice.” Zz`alaand a
Bmwn, 478 F.3d 634, 637 (4th Cir. 2007) (internal quotations omitted); see lng/a ex re/. Etrate af
Ingle 1/. Yelion, 439 F.3d 191, 197 (4th Cir. 2006); U.§`. ex rel Bec/éer t). Wesfz`nghoure §az)annab Rz'z)er
Co., 305 F.3d 284, 290 (4th Cir. 2002); E.E.O.C. a Lo¢‘)ébeed Marrz`n ij)., Aem e’y°Naz)a/ 5)):., `
116 F.3d110, 112 (4th Cir. 1997).

One purpose of Rule 59(e) is to “permit|] a district court to correct its own errors,
‘sparing the parties and the appellate courts the burden of unnecessary appellate proceedings.”’
Pac. Im. Co. a Am. Nat. Fz`re Ini. Co., 148 F.3d 396, 403 (4th Cir. 1998) (quoting Rune// a Delco
Riem)) Dz`z). c_)f Gen. Moz‘or".r Cmp., 51 F.3d 746, 749 (7th Cir. 1995)), cerf. denied, 525 U.S. 1104
(1999). But, the Fourth Circuit has cautioned that a party may not use a Rule 59(e) motion to
“raise arguments which could have been raised prior to the issuance of the judgment,” or to
“argue a case under a novel legal theory that the party had the ability to address in the first
_ instance.” fd.; see aka Nat’/ Ec‘o/. Fozmd. a A/exa¢zder, 496 F.Bd 466, 47? (6th Cir. 2007) (“Rule
59(e) motions are ‘aimed- at reconsiderationJ not initial consideration.”’) (citation omitted). “A
motion under Rule 59(e) is not authorized ‘to enable a party to complete presenting his case
after the court has ruled against him.’-” Mazz‘er afRieere, 91 F.3d 57, 39 (7th Cir. 1996), quoting
Fr:/`eticb 1). Rie]%o, Im:‘., 56 F.3d 825, 828 (7th Cir.1995); see 11 Wright et al., Fed. Prac. 8c Proc.
Civ. § 2810.1 (3d ed.) (“In practice, because of the narrow purposes for which they are
intended, Rule 59fe) motions typically are denied.”). Of import here, “[m]ere disagreement
[with a court’s ruling] does not support a Rule 59(e) motion.” Har€/Jz'mon a Stcii‘on, 994 F.Zd
1076, 1082 (4th Cir. 1993); see Unz‘z‘ed jraiet 'ex rel Bec/eer, 305 F.3d at 290. Indeed,

“‘reconsideration of a judgment after its entry is an extraordinary remedy which should be

used sparingly.”’ Par Inr. Co., 148 F.3d at 403 (citation omitted).
ANALYSIS

Lutfi argues that this Court made an error of law by stating that he was a “self-
represented litigant” filing “on behalf of Class Trainers of the Mid-Atlantic” in its December
20, 2017 Order. (ECF No. 8.) While acknowledging that he failed to comply with the Order,
he contends that he would have suffered prejudice by proceeding under the name George
Lutfi instead of the trade name Class Trainers of the Mid-Atlantic. (Id.)

As nothing prevented Lutfi from making these arguments before his case was
dismissed, he may not raise them now. See Paaj€r In.r. Cr)., 148 F.3d at 403 (“Rule 59(e) motions
may not be used . . . to raise arguments which could have been raised prior to the issuance of
the judgment.”). Even if these arguments were proper, Lutfi does not explain how he would
have suffered prejudice by proceeding under his own name. As he acknowledges, there is no
legal distinction between an individual and his sole proprietorship jee, e.g., Bu.rhr_zy a Nort/)em
A.twr. Co. ofAM., 362 Md. 626, 637; 766 Fl.Zd 598, 604 (Md. 2001) (explaining that a sole
proprietorship has no legal existence apart from its owner). Accordingly, Lutfi cannot claim
that he would have suffered prejudice by pursuing his claims under his own name

For these reasons, IT iS HEREBY ORDERED this 13th day of February, 2019, that
Plaintiff’s Motion for Reconsideration is DENIED; and it is HEREBY FURTI-IER

ORDERED that the Clerk of the Court transmit a copy of this Memorandum Order to the

/Z£JD#._Z

Richard D. Bennett
United States District ]udge

jim .re Plaintiff.

4

